JUDGMENT

                                   Court of Appeals
                              First District of Texas
                                    NO. 01-14-00560-CR

                       TRISTAN OMARR ARMSTRONG, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

  Appeal from the 226th District Court of Bexar County. (Tr. Ct. No. 2013-CR-5695).

         This case is an appeal from the final judgment signed by the trial court on June 2,
2014. The Supreme Court of Texas transferred the appeal from the Court of Appeals for
the Fourth District of Texas to this Court. After submitting the case on the appellate
record and the arguments properly raised by the parties, the Court holds that the trial
court’s judgment contains no reversible error. Accordingly, the Court affirms the trial
court’s judgment.

         The Court orders that this decision be certified below for observance.

Judgment rendered October 27, 2015.

Per curiam opinion delivered by panel consisting of Justices Keyes, Massengale, and
Lloyd.